84221: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-15612: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84221


Short Caption:CITY OF LAS VEGAS VS. DIST. CT. (180 LAND CO, LLC)Court:Supreme Court


Related Case(s):77771, 78792, 84345, 84640


Lower Court Case(s):Clark Co. - Eighth Judicial District - A758528Classification:Original Proceeding - Civil - Certiorari/Mandamus


Disqualifications:Hardesty, PickeringCase Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerCity of Las VegasPhilip R. Byrnes, Jr.
							(Las Vegas City Attorney)
						Debbie A. Leonard
							(Leonard Law, PC)
						John C. Molina
							(McDonald Carano LLP/Las Vegas)
						George F. Ogilvie, III
							(McDonald Carano LLP/Las Vegas)
						Andrew W. Schwartz
							(Shute, Mihaly & Weinberger, LLP)
						Bryan K. Scott
							(Las Vegas City Attorney)
						Lauren M. Tarpey
							(Shute, Mihaly & Weinberger, LLP)
						Rebecca L. Wolfson
							(Las Vegas City Attorney)
						Amanda C. Yen
							(McDonald Carano LLP/Las Vegas)
						


Real Party in Interest180 Land Co., LLCStephanie Hardie Allen
							(Kaempfer Crowell/Las Vegas)
						Elizabeth Ghanem Ham
							(EHB Companies, LLC)
						Mark A. Hutchison
							(Hutchison & Steffen, LLC/Las Vegas)
						Christopher L. Kaempfer
							(Kaempfer Crowell/Las Vegas)
						Joseph S. Kistler
							(Hutchison & Steffen, LLC/Las Vegas)
						James Jack Leavitt
							(Law Offices of Kermitt L. Waters)
						Michael A. Schneider
							(Law Offices of Kermitt L. Waters)
						Matthew K. Schriever
							(Hutchison & Steffen, LLC/Las Vegas)
						Autumn L. Waters
							(Law Offices of Kermitt L. Waters)
						Kermitt L. Waters
							(Law Offices of Kermitt L. Waters)
						


Real Party in InterestFore Stars, Ltd.Stephanie Hardie Allen
							(Kaempfer Crowell/Las Vegas)
						Elizabeth Ghanem Ham
							(EHB Companies, LLC)
						Mark A. Hutchison
							(Hutchison & Steffen, LLC/Las Vegas)
						Christopher L. Kaempfer
							(Kaempfer Crowell/Las Vegas)
						Joseph S. Kistler
							(Hutchison & Steffen, LLC/Las Vegas)
						James Jack Leavitt
							(Law Offices of Kermitt L. Waters)
						Michael A. Schneider
							(Law Offices of Kermitt L. Waters)
						Matthew K. Schriever
							(Hutchison & Steffen, LLC/Las Vegas)
						Autumn L. Waters
							(Law Offices of Kermitt L. Waters)
						Kermitt L. Waters
							(Law Offices of Kermitt L. Waters)
						


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark


RespondentTimothy C. Williams





Docket Entries


DateTypeDescriptionPending?Document


02/11/2022Filing FeePetition Filing Fee Waived.  State/County/Municipality. (SC)


02/11/2022Petition/WritFiled Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari. (SC)22-04636




02/11/2022OtherChief Justice James W. Hardesty disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal. (SC)


02/11/2022OtherJustice Kristina Pickering disqualified from participation in this matter. Disqualification Reason: Voluntary Recusal. (SC)


02/11/2022MotionFiled Petitioner's Motion to Exceed Word Limit to File Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari. (SC)22-04637




02/11/2022AppendixFiled Appendix to Petition for Writ - Volume 1. (SC)22-04640




02/11/2022AppendixFiled Appendix to Petition for Writ - Volume 2. (SC)22-04643




02/11/2022AppendixFiled Appendix to Petition for Writ - Volume 3. (SC)22-04644




02/11/2022AppendixFiled Appendix to Petition for Writ - Volume 4. (SC)22-04645




02/11/2022AppendixFiled Appendix to Petition for Writ - Volume 5. (SC)22-04648




02/11/2022AppendixFiled Appendix to Petition for Writ - Volume 6. (SC)22-04649




02/22/2022Order/ProceduralFiled Order Directing Answer. Answer due:  14 days. Answer may contain up to 8,890 words. Petitioner shall have 7 days from when the answer is served to file and serve any reply. No extensions of time will be granted absent extraordinary and compelling circumstances demonstrated by written motion. (SC)22-05682




03/08/2022Petition/WritFiled Real Party in Interest's Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari. (SC)22-07354




03/08/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 1. (SC)22-07358




03/08/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 2. (SC)22-07357




03/08/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 3. (SC)22-07362




03/08/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 4. (SC)22-07363




03/08/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 5. (SC)22-07364




03/08/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 6. (SC)22-07365




03/08/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 7. (SC)22-07366




03/08/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 8. (SC)22-07367




03/08/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 9. (SC)22-07368




03/08/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 10. (SC)22-07370




03/08/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 11. (SC)22-07369




03/08/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 12. (SC)22-07372




03/08/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 13. (SC)22-07373




03/08/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 14. (SC)22-07375




03/08/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 15. (SC)22-07374




03/08/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 16. (SC)22-07379




03/08/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 17. (SC)22-07382




03/08/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 18. (SC)22-07380




03/08/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 19. (SC)22-07381




03/08/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 20. (SC)22-07383




03/08/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 21. (SC)22-07387




03/08/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 22. (SC)22-07384




03/08/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 23. (SC)22-07385




03/08/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 24. (SC)22-07386




03/08/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 25. (SC)22-07390




03/08/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 26. (SC)22-07409




03/08/2022MotionFiled Real Party in Interest's Notice of Justice Participation in Lower Tribunal and Motion for Disqualification. (SC)22-07407




03/08/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 16.22-07418




03/08/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 16 (cont..) (SC)22-07419




03/08/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 16 (cont..) (SC)22-07421




03/08/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 16 (cont...) (SC)22-07420




03/08/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 16.(Duplicate) (SC)22-07459




03/09/2022AppendixFiled Appendix to Answer to Petitioner's Emergency Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari - Volume 16.(Duplicate) (SC)22-07569




03/11/2022Notice/IncomingFiled Errata to Notice of Justice Participation in Lower Tribunal and Motion for Disqualification. (SC)22-07853




03/15/2022Petition/WritFiled Petitioner's Reply in Support of Petition for Writ of Mandamus, or in the Alternative, Writ of Certiorari. (SC)22-08316




03/15/2022AppendixFiled Appendix to Petition for Writ Appendix Volume VII, Petitioner's Supplemental Appendix in Support of Writ of Mandamus, or in the Alternative, Writ of Certiorari. (SC)22-08317




03/15/2022MotionFiled Petitioner's Opposition to Motion for Disqualification. (SC)22-08318




03/22/2022MotionFiled Real Party in Interest's Reply in Support of Notice of Justice Participation in Lower Tribunal and Motion for Disqualification. (STRICKEN PER 4/6/22 ORDER). (SC)


03/24/2022MotionFiled City of Las Vegas' Motion to Strike 180 Land Co., LLC and Fore Stars Ltd.'s Reply in Support of Motion for Disqualification. (SC)22-09278




03/25/2022MotionFiled Real Parties in Interests' Motion for Leave to File a Reply in Support of its Notice of Justice Participation in Lower Tribunal and Motion for Disqualification. (REPLY DETACHED AND FILED PER 4/6/22 ORDER). (SC)22-09351




03/29/2022MotionFiled Justice Herndon's Response to Motion to Disqualify. (SC).22-09772




04/01/2022MotionFiled City of Las Vegas' Opposition to Motion for Leave to File Reply in Support of Motion for Disqualification filed by 180 Land Co., LLC and Fore Stars Ltd. (SC)22-10191




04/01/2022MotionFiled Real Parties in Interests' Opposition to City of Las Vegas' Motion to Strike 180 Land Co, LLC and Fore Stars Ltd.'s Reply in Support of Motion for Disqualification. (REJECTED PER NOTICE ISSUED 4/1/22) (SC)


04/01/2022Notice/OutgoingIssued Notice of Rejection of Filed Document. (SC)22-10233




04/01/2022MotionFiled Real Parties in Interests' Motion for Extension of Time to File Opposition to City of Las Vegas' Motion to Strike 180 Land Co, LLC and Fore Stars Ltd.'s Reply in Support of Motion for Disqualification. (SC)22-10246




04/01/2022MotionFiled Real Parties in Interests' Opposition to City of Las Vegas' Motion to Strike 180 Land Co, LLC and Fore Stars Ltd.'s Reply in Support of Motion for Disqualification. (SC)22-10248




04/04/2022MotionFiled Real Party in Interest's Request for Leave to File a Reply to Justice Herndon's Response of Impartiality. (REPLY DETACHED AND FILED PER 4/6/22 ORDER). (SC)22-10451




04/06/2022Order/ProceduralFiled Order Denying Motion to Disqualify. On February 22, 2022, a panel of this court directed an answer to the petition.  Real parties in interest then filed a motion to disqualify one of those panel members, Justice Douglas Herndon. Having considered the parties' arguments, as well as Justice Herndon's response, we conclude that Justice Herndon's disqualification is not warranted. We deny the motion to disqualify Justice Herndon. fn1 [On March 22, 2022, real parties in interest filed, without leave, a reply in support of their motion to disqualify.  On March 24, petitioner moved to strike the reply, and on April 1, real parties in interest filed a late opposition to that motion, along with a motion for a one-day extension of time.  The motion for an extension of time is granted; thus, the opposition is timely and was considered.  But because NRAP 35(c) prohibits filing a reply unless the court has granted leave to do so, we grant petitioner's motion and thus strike the March 22 reply.  However, we further grant real parties in interest's opposed March 25 motion for leave to file a reply in support of their motion to disqualify, as well as their April 4 motion for leave to file a reply to Justice Herndon's response, and we direct the clerk of this court to detach from both motions and file the proposed replies.] (SC)22-10782




04/06/2022MotionFiled Real Party in Interest's Reply in Support of its Notice of Justice Participation in Lower Tribunal and Motion for Disqualification. (SC)22-10783




04/06/2022MotionFiled Real Party in Interest's Reply to Justice Herndon's Response of Impartiality. (SC)22-10784




05/17/2022Order/DispositionalFiled Order Dismissing Petition.  "We dismiss the petition."  LS/EC/DH  (SC)22-15612




06/13/2022RemittiturIssued Notice in Lieu of Remittitur.  (SC)22-18629




06/13/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.  (SC)



Combined Case View